1
2
3                                                                        JS-6
4
5
6
7                              UNITED STATES DISTRICT COURT
8                         CENTRAL DISTRICT OF CALIFORNIA
9                                   WESTERN DIVISION
10   Pexco LLC,                                    Case No. 8:18-cv-00907-JFW-JPR
11                Plaintiff,
12         vs.                                     FINAL JUDGMENT AND
                                                   PERMANENT INJUNCTION ON
13   Fencescreen, Inc.,                            CONSENT
14                Defendant.
15                                                 The Honorable John F. Walter
                                                   Courtroom 7A
16                                                 United States Courthouse
                                                   350 W. 1st Street
17                                                 Los Angeles, CA 90012
18
19   AND RELATED COUNTERCLAIMS.
20
21         Plaintiff, Pexco LLC, and Defendant, Fencescreen, Inc., having advised the
22   Court that they have settled this Civil Action as relates to the claims between them,
23   which compromise and settlement includes among its provisions the entry of
24   injunctive relief, and Plaintiff and Defendant having submitted this Final Judgment
25   and Permanent Injunction to the Court, on full consent as indicated below:
26         IT IS HEREBY ORDERED AND ADJUDGED that:
27         1.     This Court has jurisdiction of the subject matter of the claims asserted
28   herein and the above-named parties to this action.

                     FINAL JUDGMENT AND PERMANENT INJUNCTION ON CONSENT
1          2.     Plaintiff Pexco LLC (“Pexco”), is the owner of the trademark FENCE
2    WEAVE®, and the U.S. registration therefor, no. 1,744,536 (registered January 5,
3    1993) and the trademark WINGED SLAT® 1,865,283(registered November 29,
4    1994), and U.S. Copyright Registration No. VA 2-097-677.
5          3.     Pexco’s FENCE WEAVE® mark, and the U.S. registration therefor, no.
6    1,744,536, Pexco’s WINGED SLAT® mark and the U.S. registration therefor, no.
7    1,865,283, and Pexco’s U.S. Copyright Registration No. VA 2-097-677 are each
8    good and valid in law.
9          4.     Plaintiff is entitled to an award of damages in the amount of $250,000.
10         5.     Defendant Fencescreen, its agents, and any employees, agents, servants,
11   officers, representatives, directors, attorneys, successors, affiliates, assigns, and
12   entities owned or controlled by Defendant, and all those in active concert and/or
13   participation with Defendant, and each of them who receives notice directly or
14   otherwise of such injunction, hereby are permanently enjoined and prohibited from:
15               i.   manufacturing, importing, exporting, advertising, marketing,
16                    promoting, distributing, displaying, offering for sale, selling, and/or
17                    otherwise dealing in the infringing and/or counterfeit FENCE
18                    WEAVE and/or WING SLATS product;
19              ii.   using in any manner (including but not limited to, in any search
20                    engine sponsored advertisements, URL, and/or website meta tag,
21                    page source, or page info) Pexco’s FENCE WEAVE® and/or
22                    WINGED SLAT® marks, and/or any reproduction, counterfeit,
23                    copy, or colorable imitation or simulation thereof, and/or any
24                    spurious designation that is identical to or substantially
25                    indistinguishable from any of said marks, including but not limited to
26                    “WING SLATS”, on and/or in connection with any fence product
27                    imported, distributed, advertised, marketed, offered for sale, and/or
28

                                                  2
                      FINAL JUDGMENT AND PERMANENT INJUNCTION ON CONSENT
1                       sold by Defendant in the United States, and/or imported into the
2                       United States, that is not manufactured by or on behalf of Plaintiff;
3                iii.   importing, reproducing, copying, distributing copies of, and/or
4                       making derivative works based upon copies of, and/or the making of
5                       derivative works based upon, Pexco’s Original Photograph Work as
6                       shown in Exhibit A hereto and/or inducing and/or contributing to the
7                       importation, reproduction, copying, distribution of copies of, and/or
8                       the making of derivative works based upon, the Original Photograph
9                       Work; and
10               iv.    instructing, assisting, aiding, or abetting any person or entity in
11                      engaging in or performing any of the activities referred to in
12                      subparagraphs (i) through (iii).
13         9.       Final judgment is entered in favor of Plaintiff.
14         10.      Defendant’s counterclaims are hereby dismissed.
15         11.      Each of the parties shall pay their own costs and attorneys’ fees in
16   connection with this action.
17         12.      The Court shall retain jurisdiction to enforce the terms of the Permanent
18   Injunction set forth in this Order.
19
20   IT IS SO ORDERED.
21
22   Dated: June 14, 2019
                                               HONORABLE JOHN F. WALTER
23                                             UNITED STATES DISTRICT JUDGE
24
25
26
27
28

                                                   3
                        FINAL JUDGMENT AND PERMANENT INJUNCTION ON CONSENT
